                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF MISSOURI
                                SOUTHERN DIVISION

UNITED STATES OF AMERICA,                           )
                                                    )
                                 Plaintiff,         )
                                                    )
              v.                                    )     No. 18-3101-01-CR-S-MDH
                                                    )
CHASIMUS E. QUINN,                                  )
                                                    )
                                 Defendant.         )


                       ACCEPTANCE OF PLEA OF GUILTY AND
                            ADJUDICATION OF GUILT


       Pursuant to the Report and Recommendation of the United States Magistrate Judge, to

which there has been no timely objection, the plea of guilty of the Defendant to Count 1 of the

Superseding Information filed on June 5, 2019, is now Accepted and the Defendant is Adjudged

Guilty of such offense. Sentencing will be set by subsequent Order of the Court.



                                              s/ Douglas Harpool  __
                                              DOUGLAS HARPOOL
                                              UNITED STATES DISTRICT JUDGE



Date: June 20, 2019




                                                1
